        Case 3:18-cv-01441-AWT Document 58-1 Filed 03/14/19 Page 1 of 9



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


KIMBERLEY SCOTT,                            :
                                            :
               Plaintiff,                   :
                                            :   Civil Action No.: 3:18-cv-01441-
        v.                                  :   AWT
                                            :
 THE WALT DISNEY COMPANY AND                :
 FIDELITY WORKPLACE SERVICES,               :
 LLC,                                       :
                                            :
               Defendants/Counterclaimants,
                                            :
        v.                                  :
                                            :
CHARLES S. SILVER, as Co-Trustee of The :
Stuart O. Scott Family Trust Dated          :
                                                          March 14, 2019
September 19, 2013, SUSAN SCOTT, as Co- :
Trustee of The Stuart O. Scott Family Trust :
Dated September 19, 2013, THE STUART O. :
SCOTT FAMILY TRUST DATED                    :
SEPTEMBER 19, 2013, AND KIMBERLEY :
SCOTT,                                      :
                                            :
               Counterclaim Defendants.     :




 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS/COUNTERCLAIMANTS’
                MOTION FOR SUMMARY JUDGMENT
          Case 3:18-cv-01441-AWT Document 58-1 Filed 03/14/19 Page 2 of 9




I.       INTRODUCTION

         Plaintiff Kimberley Scott (“Plaintiff”) was married to ESPN sportscaster Stuart O. Scott

(the “Deceased”). They divorced before he died. During his employment with ESPN (an affiliate

of Disney) and up until his death, the Deceased was a participant in the Disney Savings and

Investment Plan (the “Plan”), a 401k plan governed by the Employee Retirement Income Security

Act (“ERISA”). Plaintiff claims in this action that the Plan Defendants violated ERISA by denying

her “entitlement to benefits” under the Plan based on a domestic relations order she obtained in

connection with their divorce (“DRO”). (Compl. at ¶¶ 7, 141).

         Many months prior to receiving the DRO, the Plan Defendants2 processed the Deceased’s

beneficiary designation and transferred the assets in the Deceased’s Plan account (“Plan Account”)

to an account owned by the Deceased’s named beneficiary: the Stuart O. Scott Family Trust Dated

September 19, 2013 (the “Trust”).3 The Plan Defendants acted lawfully in processing the

beneficiary designation and in transferring ownership of the assets in the Plan Account to an

account owned by the Trust. Additionally, the DRO may not now be honored against the Trust.




1
  References to Plaintiff’s Complaint, filed on August 24, 2018 (Dkt. No. 1), are cited as “Compl. at ¶ [paragraph
number].”
2
  For purposes of this motion only, the Plan Defendants attribute all actions to themselves jointly. This should not
be taken as an admission that both Defendants actually engaged in the actions described in this motion jointly.
3
  Defendants’ file their motion for summary judgment on this single issue because it resolves the case in its entirety.
Defendants note, though, that there are additional grounds upon which they could seek dismissal via a motion for
judgment on the pleadings, including (i) that Plaintiff does not have standing to assert a cause of action under ERISA
because she is not a participant or beneficiary in the Plan, (ii) even if Plaintiff had standing to sue, Defendants actions
were in accordance with the Plan terms, (iii) Plaintiff’s claims are subject to dismissal because she has failed to exhaust
administrative remedies, and (iv) neither Disney nor Fidelity are not proper parties to this action. Further, Defendants
are entitled to default judgment against the Counterclaim Defendants on their interpleader claim because they have
not filed responses to the Answer and Amended Interpleader to date (Dkt. No. 23).
          Case 3:18-cv-01441-AWT Document 58-1 Filed 03/14/19 Page 3 of 9



II.      STATEMENT OF RELEVANT FACTS AND PROCEDURAL BACKGROUND

         On October 14, 2014, the Deceased designated the Trust as the beneficiary of his Disney

401(k) Account. (Harris Decl., ¶ 4, Exs. A and B4; see Compl. at ¶ 8; Answer at ¶ 85). The Plan

Defendants learned that the Deceased died on or about January 4, 2015. (Harris Decl., ¶ 5; Answer

at ¶ 7; see Compl. at ¶ 7). The Plan Defendants transferred the assets in the Account to a new

account within the Plan owned by the Trust on February 23, 2015. (Compl. at ¶ 8; Harris Decl., ¶

6, Exs. D and E).

         Many months later, Fidelity received the DRO; it was captioned “Kimberley Scott v. Stuart

Scott” and entitled “Qualified Domestic Relations Order (Savings & Investment Plan)” and

appeared to be signed by a judge of the Hartford Superior Court on or about September 22, 2015.

(Harris Decl., ¶ 8, Ex. H).6 Fidelity responded to Plaintiff’s attorney acknowledging receipt of the

DRO and advising Plaintiff that the assets in the Account had already been transferred to the

beneficiary. (Id., Ex. I).

III.     LEGAL STANDARD

         A motion for summary judgment is properly granted where “the movant shows that there

is no genuine issue as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. § 56(a); L. R. Civ. P. § 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322


4
   References to the Declaration of Jeffrey E. Harris, dated March 14, 2019, are cited as “Harris Decl., ¶ [paragraph
number], Ex. [exhibit letter]).
5
   References to the Answer portion of Defendant’s Answer and Amended Interpleader, filed on December 11, 2018
(Dkt. No. 23, pp. 1-6), are cited as “Answer at ¶ [paragraph number].” References to the Amended Interpleader
portion of Defendant’s Answer and Amended Interpleader (Id., pp. 6-9), are cited as “Am. Interpleader at ¶ [paragraph
number].”
6
  In or about 2013, Fidelity received a letter from an attorney for the Deceased dated May 17, 2013, which stated that
the attorney represented the Deceased in the dissolution of his marriage in 2007, and that, pursuant to the judgment in
the divorce proceeding “certain retirement assets . . . are to be transferred to Mr. Scott’s former wife.” (Harris Decl.,
Ex. J). The letter then requested, among other things, “available information with respect to processing of Qualified
Domestic Relations Orders.” (Id.). Fidelity responded to the Deceased’s attorney via letter dated May 31, 2013,
which provided, among other things, a website address for locating Fidelity’s Qualified Domestic Relations Order
Guidelines. (Id., Ex. K). Fidelity did not receive a DRO until over two years later. (Id., ¶ 11).

                                                            2
         Case 3:18-cv-01441-AWT Document 58-1 Filed 03/14/19 Page 4 of 9



(1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986); Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). The moving party has the initial burden of

demonstrating that there is no genuine issue of material fact to be decided. See Celotex Corp., 477

U.S. at 323. As to any issue on which the moving party does not have the ultimate burden of proof,

the moving party may satisfy its burden by showing “that there is an absence of evidence to support

the nonmoving party’s case.” Id. at 325. If the moving party satisfies its initial burden, “the burden

shifts to the nonmovant to proffer evidence demonstrating that a trial is required because a disputed

issue of material fact exists.” Weg v. Macchiarola, 995 F.2d 15, 18 (2d Cir. 1993). A plaintiff may

not rely on conclusory statements or mere contentions that the evidence in support of summary

judgment is not credible. See D’Amico v. City of New York, 132 F.3d 145, 149 (2d Cir. 1998),

cert. denied, 524 U.S. 911 (1998). The non-moving party must come forward with more than the

“mere existence of a scintilla of evidence.” Anderson, 477 U.S. at 252.

IV.     ARGUMENT

                 The DRO, Presented Long After The Plan Defendants Processed The
                 Beneficiary Designation, Cannot Now Be Honored.

        The Plan must be administered in accordance with the Plan terms and ERISA. Heimeshoff

v. Hartford Life & Accident Ins. Co., 571 U.S. 99, 108 (2013) (the administrator’s duty is to see

that the plan is “maintained pursuant to [that] written instrument”) (quoting 29 U.S.C. §

1102(a)(1)). Cf. Egelhoff v. Egelhoff, 532 U.S. 141 (2001) (recognizing “ERISA’s requirements

that plans be administered, and benefits be paid, in accordance with plan documents.”).

        The Plan requires distribution of the assets in a participant’s account to a named beneficiary

upon the death of the participant. (Flessner Decl., Ex. A, Art. 8, ¶ 8.03(a)7). It is undisputed that


7
 References to the Declaration of Todd Flessner, dated March 13, 2019, are cited as “Flessner Decl., ¶ [paragraph
number], Ex. [exhibit letter]).

                                                         3
          Case 3:18-cv-01441-AWT Document 58-1 Filed 03/14/19 Page 5 of 9



when the Deceased died in January 2015, the Trust was his designated beneficiary.8 (Harris Decl.,

¶ 4, Exs. A and B; see Compl. at ¶ 8; Answer at ¶ 8). There can be no dispute, then, that the Plan

Defendants followed the terms of the Plan (and, therefore, ERISA) in transferring the assets in the

Deceased’s Account to an account set up for the Trust in February 2015. (See id., ¶ 6, Exs. D and

E).

          ERISA contains an aptly named “anti-alienation” provision that prohibits alienation of

funds in a retirement plan from its owner, 29 U.S.C. § 1056(d)(1). ERISA’s anti-alienation

provision contains a very narrow exception that allows alienation of a participant’s benefits

pursuant to “a qualified domestic relations order,” 29 U.S.C. § 1056(d)(3)(A). In order for a

Domestic Relations Order to be a Qualified Domestic Relations Order, the Order must, among

other things, give an alternate payee (such as a former spouse) the right to “receive all or a portion

of the benefits payable with respect to a participant under a plan.” 29 U.S.C. § 1056(d)(3)(B)(i)(I)

(emphasis added).

         Since February 2015, the assets that had previously belonged to the Deceased have been in

an account owned by the Trust. (See Harris Decl., Ex. E). Under ERISA, the Trust is a

“beneficiary,”9 not a “participant.”10 The DRO could never become “Qualified” within the

meaning of ERISA as to the Trust, because the Trust is not a participant. Instead, it is a


8
  The online method for submitting a beneficiary designation is permissible under ERISA. “ERISA has no explicit
requirements for how plans allow participants to select their beneficiaries.” Williams v. Allstate Ins. Co., No. 16-cv-
6696, 2018 U.S. Dist. LEXIS 59650, at *12 (N.D. Ill. Apr. 9, 2018) (citing Davis v. Combes, 294 F.3d 931, 940 (7th
Cir. 2002)). “Where . . . a plan has ‘liberal mechanisms for changing beneficiaries,’ such as an online portal, strictly
enforcing the plan means allowing participants to change their beneficiaries through those liberal mechanisms.”
Williams, 2018 U.S. Dist. LEXIS 59650, at *12 (quoting Riordan v. Commonwealth Edison Co., 128 F.3d 549, 552
(7th Cir. 1997)). Cf. Metro. Life Ins. Co. v. Brown, No. 14-CV-12005, 2015 U.S. Dist. LEXIS 162075 (E.D. Mich.
Dec. 3, 2015) (finding one of two online beneficiary designations to be valid).
9
  ERISA defines a “beneficiary” as “a person designated by a participant, or by the terms of an employee benefit
plan, who is or may become entitled to a benefit thereunder.” 29 U.S.C. § 1002(8).
10
   ERISA defines a “participant” as “any employee or former employee of an employer . . . who is or may become
eligible to receive a benefit . . . from an employee benefit plan . . . or whose beneficiaries may be eligible to receive
any such benefit. 29 U.S.C. § 1002(7).

                                                            4
          Case 3:18-cv-01441-AWT Document 58-1 Filed 03/14/19 Page 6 of 9



beneficiary.11 See Hopkins v. AT&T Global Information Solutions Co., 105 F.3d 153, 155-56

(1997) (a domestic relations order must relate to a benefit payable with respect to a participant in

order to be qualified, and consequently, may not relate to a benefit payable with respect to a

beneficiary).

         Of course, the DRO has no current effect with respect to the Deceased’s account (even

though he had been a participant in the Plan when he was alive) because the Deceased (including

his Estate) has not held any assets in the Plan since his beneficiary designation was effectuated in

February 2015. (See Harris Decl, Ex. D).

         Thus, the Plan Defendants acted in accordance with ERISA and the Plan terms in

processing the Deceased’s beneficiary designation form. The Plan Defendants also acted properly

in refusing to apply the DRO to the account owned by the Trust, and in concluding that the

Deceased no longer owned any assets in the Plan at the time the Plan Defendants were presented

with the DRO many months later. Therefore, the Court should enter judgment in their favor.

         Finally, the Court should grant the Plan Defendants’ Interpleader Claim and dismiss them

from the action.12 See Marcus v. Dufour, 796 F. Supp. 2d 386, 390 (E.D.N.Y. 2011), aff'd sub

nom. Marcus v. Haaker, 481 F. App’x 19 (2d Cir. 2012) (“Generally, once an interpleader plaintiff



11
  Also, ERISA sets forth certain requirements for a Qualified Domestic Relations Order, including, among other
things, that the Order must “specif[y] . . . that name and the last known mailing address . . . of the participant . . .
[and] . . . the amount or percentage of the participant’s benefits to be paid by the plan.” 29 U.S.C. § 1056(d)(3)(C).
See Kennedy v. Plan Adm'r for DuPont Sav. & Inv. Plan, 555 U.S. 285, 302 fn12 (2009) (same). The assets are in
an account owned by the Trust. Even setting aside for a moment that the Trust is not a “participant” under ERISA,
the DRO does not specify the Trust or an amount or percentage of the Trust’s assets to be paid, which is an
additional reason that the DRO could not become “Qualified” under ERISA as to the Trust.
12
  Alternatively, the Court could conclude that, as a matter of law, that a consequence of entering judgment in the
Plan Defendants favor is necessarily a finding that the Trust is the rightful owner of the Deceased’s account, and
dismiss the interpleader action as well. While the Plan Defendants have no stake in who the ultimate owner of the
account is, the Plan Defendants do wish to be spared further involvement in the underlying parties’ dispute. Said
another way, the Plan Defendants do have a stake in seeing the litigation come to a final conclusion.



                                                            5
         Case 3:18-cv-01441-AWT Document 58-1 Filed 03/14/19 Page 7 of 9



has satisfied the jurisdictional requirements of an interpleader claim, the Court will discharge the

plaintiff from liability and dismiss him from the case.”) (citing New York Life Ins. Co. v.

Connecticut Dev. Auth., 700 F.2d 91, 95 (2d Cir. 1983)). See also Fidelity Brokerage Servs., LLC

v. Bank of China, 192 F. Supp. 2d 173, 182-183 (S.D.N.Y. 2002) (granting similar relief where

interpleader was proper and plaintiff acted in good faith); Hausler v. JP Morgan Chase Bank, N.A.,

740 F. Supp. 2d 525, 541-42 (S.D.N.Y. 2010) (noting interpleader plaintiffs should be discharged

from action “and amply protected from liability to third parties”).13

V.      CONCLUSION

        For all of the foregoing reasons, and as demonstrated by the uncontrovertable evidence that

Defendants have submitted in support of their Motion for Summary Judgment, the Plan Defendants

respectfully request that this Court enter judgment in their favor.

        Should the Court grant Defendants’ motion for summary judgment, Defendants request

leave to file a motion for attorney’s fees in accordance with Fed. R. Civ. P. 54, Section 502(g) of

ERISA, 29 U.S.C. § 1132(g), and Conn. Gen. Stat. § 52-484.




13
   Further, because dismissal is warranted based on Defendants’ Counterclaim for Interpleader, Defendants should be
awarded attorney’s fees and costs. Conn. Gen. Stat. § 52-484. See Weininger v. Castro, 462 F. Supp. 2d 457, 501
(S.D.N.Y. 2006) (“Attorney’s fees and costs are generally awarded to a disinterested stakeholder who has expended
time and money participating in a dispute not of his own making and the outcome of which has no impact on him.”)
(internal quotation marks omitted).

                                                         6
Case 3:18-cv-01441-AWT Document 58-1 Filed 03/14/19 Page 8 of 9




                                   /s/ Darren E. Nadel
                                   Darren E. Nadel, Esq., Admitted Pro Hac Vice
                                   Littler Mendelson, P.C.
                                   1900 Sixteenth Street, Suite 800
                                   Denver, CO 80202
                                   Phone: 303.629.6200
                                   Fax: 303.629.0200
                                   Email: dnadel@littler.com

                                          -and-

                                   Pamela S.C. Reynolds, Esq., Admitted Pro Hac
                                   Vice
                                   375 Woodcliff Drive
                                   Suite 2D
                                   Fairport, NY 14450
                                   Telephone: 585.203.3400
                                   Facsimile: 585.203.3414
                                   preynolds@littler.com

                                          -and-

                                   Elizabeth R. McKenna (ct28113)
                                   One Century Tower
                                   265 Church Street, Suite 300
                                   New Haven, CT 06510
                                   Telephone: 203.974.8714
                                   Facsimile: 203.974.8799
                                   Email: emckenna@littler.com




                               7
          Case 3:18-cv-01441-AWT Document 58-1 Filed 03/14/19 Page 9 of 9



                                    CERTIFICATE OF SERVICE

         I hereby certify that on March 14, 2019, a copy of the foregoing was filed electronically

and served by mail on anyone known to be unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the court’s CM/ECF System.



                                                      __/s/ Darren E. Nadel________________
                                                      Darren E. Nadel

LITSECURE:300188180.6 083293.1038




                                                  8
